Order entered January 16, 19:70 which denied defendant’s motion for a renewal of -a motion by plaintiff for su-mmary judgment unanimously affirmed, without costs and without disburseny nts. Costs and dhbursements have -been denied because the record suggests n<o reason why this action was not brought in the Civil -Court (see Chemical Ban>k New York Trust Co. v. Batter, 31 A D 2d 802; Midtown Commercial Corp. v. Kelner, 29 A D 2d 349, 351). Concur — Capozzoli, J. P., McGivern, Markewich, Nunez and Steuer, JJ.